           Case 1:20-cv-04381-JMF Document 80 Filed 04/21/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 CALVIN ADONY MARIANO ESPINOZA et al.,                                  :
                                                                        :
                                     Plaintiffs,                        :    20-CV-4381 (JMF)
                                                                        :
                   -v-                                                  :        ORDER
                                                                        :
 EURO DESIGN AND STONE LLC et al.,                                      :
                                                                        :
                                     Defendants.                        :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Defendants Robert Lala and Salih Ozen filed letters advising that they will rely on their
previously filed motions to dismiss. ECF Nos. 78-79. Unless and until the Court orders
otherwise, and consistent with the Court’s April 20, 2021 Order, ECF No. 77, Plaintiffs shall
serve and file a single, consolidated opposition to Lala and Ozen’s previously filed motions to
dismiss, ECF Nos. 56-57, and to any motion to dismiss filed by Euro Design and Stone, LLC,
within fourteen days of the date by which Euro Design and Stone, LLC must file its answer or
motion to dismiss — that is, within thirty-five days of Plaintiffs’ filing of proof of proper service
on Euro Design and Stone, LLC. Any reply or replies shall be filed within fourteen days of
Plaintiffs’ opposition deadline. Per the Court’s prior Order, Defendants will receive letters from
Plaintiffs confirming the date by which they must file any reply. See ECF No. 77.

      The Clerk of Court is directed to mail a copy of this Order to the pro se individual
Defendants, Lala and Ozen.

        SO ORDERED.

Dated: April 21, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
